DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
	In light of applicant’s amendment submitted on 3/12/21, the following limitations should be amended, including addition, to reflect the claimed invention: 
a surface area of the first connection surface being greater than a surface area of the surface of the active region, in the top view, opposing the first connection surface ,
a surface area of the second connection surface being greater than a surface area of the surface of the active region, in the top view, opposing the second connection surface.  (Note)  The area comparison should be clarified as to based on either top view or cross-sectional view to avoid ambiguity.   This was addressed in the previous office action.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over OOshima et al. (US 2019/0057921, having foreign priority date of 4/13/2016).
	In re claim 1, OOshima et al., in Figs. 3, 4, 6, and corresponding text, teach a semiconductor device, comprising: 
a first metal plate 14H (e.g. a heat sink made of metal plate, [0044], [0060]);
a second metal plate 19H (e.g. a heat sink made of metal material, [0051]) provided to be separated from the first metal plate 14H; and 
two or more semiconductor units 15H/13a/12H/13b/18H/17H/20H disposed on the first metal plate 14H and connected to the second metal plate 19H;
	each of the two or more semiconductor units 15H/13a/12H/13b/18H/17H/20H including:
            a first metal member 15H (e.g. a solder, which can be made of metal like solders 21 and 22, [0125]) electrically connected to the first metal plate 14H; 
            a second metal member 20H (e.g. a solder, which can be made of metal like solders 21 and 22, [0125]) electrically connected to the second metal plate 19H and provided to be separated from the first metal member 15H; and

	the first metal member 15H having a first connection surface (i.e. the top surface of 15H) connected to the first major surface (i.e. the bottom surface of 12H);
	the second metal member 20H having a second connection surface (i.e. the bottom surface of 20H) connected to the second major surface  (i.e. the top surface of 17H); and
	the semiconductor element 13a/12H/13b/18H/17H including an active region 17H, the active region 17H being surrounded by a periphery region 191f in a top view (Figs. 4 and 6), the periphery region 191f (i.e. an oxide film, [0069]) not flowing a current when the semiconductor element 12H/13b/18H/17H conducts, the active region 17H having surfaces respectively opposing the first connection surface (i.e. the top surface of 15H) and the second connection surface (i.e. the bottom surface of 20H).

                       
    PNG
    media_image1.png
    334
    540
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    532
    827
    media_image2.png
    Greyscale

	OOshima et al. do not explicitly teach a surface area of the first connection surface (i.e. the top surface of 15H) being greater than a surface area of the surface of the active region 17H opposing the first connection surface and a surface area of the second connection surface (i.e. the bottom surface of 20H) being greater than a surface area of the surface of the active region 17H opposing the second connection surface.
In other words, the issue is whether or not OOshima et al. teach or suggest the top surface area of 15 H is greater than the bottom surface area of 17H and the bottom surface area of 20H is greater than the top surface area of 17H.    In this regard, both 15H and 20H in OOshima are solder material ([0046] and [0057]).  In order to increase contact areas and thus to improve the adhesion between the first metal plate 14H and the semiconductor element 13a/12H/13b/18H/17H; and between the second metal plate 19H and the semiconductor element 13a/12H/13b/18H/17H, one of the ordinary skill in the art, would have motivated to increase the contact areas of both 15H and 20H (i.e. 

	In re claim 10, OOshima et al., in Figs. 3, 4, 6, and corresponding text, teach that the two or more semiconductor units 15H/13a/12H/13b/18H/17H/20H include semiconductor elements 15H, 13a, 12H, 13b, 18H, 17H and 20H having different functions (e.g. 15H, 18H and 20H are solder, whereas 13a is collector electrode, 12H is a semiconductor chip, 13b is an emitter electrode, 17H is a terminal )

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2019/0057921.  The improvement comprises: a first connection member provided between the first metal plate and the semiconductor unit, the first connection member being electrically conductive; and a second connection member provided between the second metal plate and the semiconductor unit, (claim 2); and a major circuit interconnect respectively connected to the second metal plate,
a resistance value of the second metal plate being higher than a resistance value of the major circuit interconnect (claim 8).

Response to Arguments
Applicant’s arguments submitted on 3/12/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
March 23, 2021



/HSIEN MING LEE/